DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMD # 10-002
January 28, 2010
Re: Ticket to Work
Dear State Medicaid Director:
As you recall, on June 22, 2009, the Department of Health and Human Services commemorated
the 10th anniversary of the Olmstead v. L.C. decision with the announcement that 2009 would be
the “Year of Community Living.” To begin this “Year of Community Living,” HHS agencies
were tasked with aggressively addressing barriers that prevent some Americans with disabilities
from enjoying a meaningful life as part of their community.
As part of the Community Living Initiative, this letter provides clarification regarding the receipt
of Federal funds under the Social Security Administration’s (SSA) Ticket to Work and SelfSufficiency program (Ticket to Work program) and encourages the utilization of the flexible
funding the program offers. Utilizing and coordinating such available resources is critical to
support States’ continued progress in constructing a comprehensive health and employment
services system for individuals with disabilities who want to achieve and maintain their
employment goals. This guidance provides policy clarifications regarding State Medicaid
providers’ acceptance and the treatment of SSA ticket payments.
Background
As required by the Ticket to Work and Work Incentives Improvement Act, Pub. L. 106-170, and
SSA’s Ticket to Work regulations, SSA issues “tickets” to eligible beneficiaries who, in turn,
may assign those tickets to an Employment Network (EN) of their choice to obtain employment
services, vocational rehabilitation services, or other support services necessary to maximize their
economic self-sufficiency through work opportunities.
As described in the Ticket to Work regulations at 20 CFR Part 411, Subpart E, an EN shall be
either an agency or instrumentality of a State (or political subdivision of the State), or a private
entity that assumes responsibility for the coordination and delivery of employment, vocational
rehabilitation, or other support services to those beneficiaries who have assigned their tickets to
the EN. SSA pays ENs for assisting beneficiaries in achieving certain work milestones and
outcomes, not for services.

Page 2- State Medicaid Director
At issue for States participating in the Ticket to Work program as ENs is whether or not the
acceptance of Medicaid service dollars and the subsequent receipt of ticket payments constitutes
an overpayment of Federal dollars for services provided. Also at issue is how the ticket
payments can be used.
Policy Clarification
As a basic principle of the Medicaid program, States receive Federal financial participation
(FFP) for services authorized in their State plan provided to eligible individuals. A number of
State agencies and providers that use Medicaid funding for payment of services, including
services provided under section 1915(c) waivers, remain concerned that the acceptance of ticket
payments subsequent to their provision of and payment for Medicaid services, might be in
conflict with regulatory requirements surrounding conditions under which FFP is available.
Ticket Outcome and Milestone payments do not conflict with regulatory requirements and do not
constitute an overpayment of Federal dollars for services provided since EN payments are
payment for an outcome, rather than for a Medicaid service rendered. Furthermore, State
agencies and/or providers interested in participating in the Ticket to Work program as ENs are
encouraged to do so. However, it is important for State agencies acting as ENs to keep ticket
payment funding separate from resources used by the State to comprise the State’s Medicaid
share, in accordance with applicable Federal regulations at 42 CFR 433.51.
To encourage and ensure proper use of Federal dollars to support a State’s effort to effectively
increase competitive and meaningful employment outcomes of individuals with disabilities, an
additional clarification is provided regarding the prohibition of using Ticket Outcome and
Milestone payments as the State share of financial participation. While there is no conflict when
a State Agency or provider receives payment from Medicaid for appropriate services, and then
later receives Ticket Outcome or Milestone payments based on employment outcomes, the use of
Ticket Outcome or Milestone payments to comprise the State share for Medicaid or other
services remains prohibited, as described in 42 CFR 433.51(c).
If you have questions regarding this letter, please contact Ms. Melissa Hulbert at 410-786-6568
or melissa.hulbert@cms.hhs.gov. For additional information on SSA’s Ticket to Work program,
please reference the “SSA Work Site” at http://www.ssa.gov/work/.

Sincerely,
/s/
Cindy Mann
Director
cc:

Page 3- State Medicaid Director
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
David A. Rust
Deputy Commissioner for Retirement and Disability Policy
Social Security Administration

